Title: To Thomas Jefferson from Martha Jefferson Randolph, 30 November 1804
From: Randolph, Martha Jefferson
To: Jefferson, Thomas


                  
                     My Dearest Father 
                     
                     Edgehill Nov 30, 1804
                  
                  Lilly was here a fortnight ago to beg I would write to you immediately about some business of his, but a change on the post day disappointed me of sending the letters written to have gone by it. he says you desired him to part with 100 barrels of corn as more than you required, but he says he has got it on very good terms 16 or 16/6 a barrel and that there is not one bushell too much, on account of the heavy hauling he has to do. he says if the horses are not highly fed they will not be able to do the work and he thinks Anderson from whom some of it was purchased will wait till the first of february for his money. after recieving your letter he went to see Moran about the double payment that had been made, he pretended he knew nothing about it but that he would see Irving and it should be rectified, and that Lilly should hear from him in a fortnight. the time has past without our hearing from him and he fears he is gone to Kentucky. he is obliged to give up K. Smiths negro’s tomorrow as he wished to get all the work possible out of them before they went he deffered going after Irving till their time was out, when he will immediately see him. the man that ran away the first of August has never been recovered. he begged me also to speak particularly to you about John. he is utterly averse to the idea of having any thing to say to him another year. his conduct is such that there can be nothing like honesty or subordination where he is. his wish is that he should be sent off of the plantation and indeed the instances of depravity that he mentioned in him, his art in throwing every thing into confusion, encouraging the hands to rebellion and illness and then telling upon them so as to put Lilly out of his senses allmost, are beyond conception. he says John has frequently created such confusion by his art as to render it impossible to punish the very hands of whom he complained most, and pieces of ill will and mischief to himself inumerable, such as cutting up his garden, destroying his things and once he suspects him of having attempted to poison him. he thinks it necessary for him to be allways upon his guard against him malice. he says giving up his labour is giving up nothing for he loses ten times more labour by his presence than ten such would do. thus far I believe I have mentioned every thing necessary, for the  of John’s conduct would extend beyond  of any letter. I really believe him to be a most determined villain equal to any crime on earth—
                  we recieve the most flattering accounts from Jeffersons Master as a boy of uncommon industry and application the others are all going on pretty well and are all remarkably healthy adieu my Dearest Father Lilly’s business has taken up so much of my time and paper that I have only room to subscribe myself with inexpressible tenderness your affectionate Daughter
                  
                     MR.
                  
               